UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-12490 ACR GROUP, INC. (Exact name of registrant as specified in its charter) Texas 74-2008473 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3200 Wilcrest Drive, Suite 440, Houston, Texas 77042-6039 (Address of principal executive offices) (Zip Code) (713) 780-8532 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding for each of the issuer’s classes of common stock, as of the latest practicable date: 12,063,765 shares of Common Stock (par value $0.01), was outstanding as of June 29, 2007. - 1 - ACR GROUP, INC. AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q Page PART I FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets – May 31, 2007 and February 28, 2007 3 Condensed Consolidated Income Statements – Three Months Ended May 31, 2007 and 2006 5 Condensed Consolidated Statements of Cash Flows–Three Months Ended May 31, 2007 and 2006 6 Condensed Consolidated Statements of Shareholders' Equity - May 31, 2007 and February 28, 2007 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION Item 1. Legal Proceedings 23 Item1A. Risk Factors 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 24 CERTIFICATIONS 25 - 2 - Index PART I - FINANCIAL INFORMATION Item 1. – Condensed Consolidated Financial Statements ACR GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) ASSETS May 31, February 28, 2007 2007 Current assets: Cash $ 1,228 $ 1,135 Accounts receivable, net 28,089 23,330 Inventories, net 46,370 43,516 Prepaid expenses and other current assets 1,772 1,619 Deferred income taxes 1,702 1,652 Total current assets 79,161 71,252 Property and equipment, net 5,534 5,647 Goodwill 5,408 5,408 Interest derivative asset 81 - Other assets 869 853 Total assets $ 91,053 $ 83,160 The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Index ACR GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) LIABILITIES AND SHAREHOLDERS' EQUITY May 31, February 28, 2007 2007 Current liabilities: Current maturities of long-term debt $ 130 $ 131 Current maturities of capital lease obligations 185 160 Accounts payable 27,237 23,106 Accrued expenses and other current liabilities 4,928 5,931 Income tax payable 518 232 Total current liabilities 32,998 29,560 Long term obligations: Borrowings under revolving credit agreement 27,996 24,361 Long-term notes, net of current maturities 1,182 1,214 Long-term capital lease obligations, net of current maturities 417 412 Interest derivative liability - 143 Deferred income taxes 271 184 Total long-term liabilities 29,866 26,314 Commitments and contingencies (See Note 9) Shareholders’ equity: Preferred stock, $.01 par value - - Common stock, $.01 par value 121 121 Paid-in capital 43,362 43,286 Accumulated other comprehensive income (loss), net of tax 51 (88 ) Accumulated deficit (15,345 ) (16,033 ) Total shareholders’ equity 28,189 27,286 Total liabilities and shareholders’ equity $ 91,053 $ 83,160 The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - Index ACR GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED INCOME STATEMENTS (In thousands, except per share amounts) (Unaudited) Three Months Ended May 31, 2007 2006 Sales $ 59,454 $ 61,924 Cost of sales 45,013 46,669 Gross profit 14,441 15,255 Selling, general and administrative expenses 12,878 12,305 Operating income 1,563 2,950 Interest expense 506 543 Interest derivative gain - (218 ) Other non-operating income (142 ) (114 ) Income before income taxes 1,199 2,739 Provision for income taxes 371 1,055 Net income $ 828 $ 1,684 Earnings per share: Basic $ .07 $ .15 Diluted $ .07 $ .15 Weighted average shares outstanding: Basic 11,385 11,215 Diluted 11,628 11,478 The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - Index ACR GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended May 31, 2007 2006 Operating activities: Net income $ 828 $ 1,684 Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization 284 231 Provision for doubtful accounts 161 265 Gain on sale of assets (2 ) (3 ) Gain on change in market value of interest derivative - (218 ) Deferred income taxes (50 ) (33 ) Amortization of unearned restricted stock compensation 131 118 Tax benefit from restricted stock compensation 178 95 Changes in operating assets and liabilities: Accounts receivable (4,920 ) (7,086 ) Inventories, net (2,854 ) (9,970 ) Prepaids and other assets (168 ) 117 Accounts payable 4,131 2,736 Accrued expenses and other liabilities: (1,089 ) 1,127 Net cashused in operating activities (3,370 ) (10,937 ) Investing activities: Purchases of property and equipment (171 ) (355 ) Receiptson derivative instrument - 16 Proceeds from disposition of assets 2 6 Net cash used in investing activities (169 ) (333 ) Financing activities: Net borrowingson revolving credit agreement 3,634 11,517 Proceeds from exercise of stock options - 35 Payments on long-term debt and capital lease obligations (2 ) (70 ) Net cash provided byfinancing activities 3,632 11,482 Net increase in cash 93 212 Cash at beginning of period 1,135 1,275 Cash at end of period $ 1,228 $ 1,487 The accompanying notes are an integral part of these condensed consolidated financial statements - 6 - Index ACR GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (In thousands, except shares) (Unaudited) Accumulated Other # Shares Par Paid-in Comprehensive Accumulated Outstanding Value Capital Income (Loss) Deficit Total Balance, 02/28/07 12,113,078 121 43,286 (88 ) (16,033 ) 27,286 Adoption of FIN No. 48 (140 ) (140 ) Issuances net of shares of Restricted Stock (49,313 ) (235 ) (235 ) Restricted stock compensation - 132 132 Tax benefit from stock-based compensation 178 178 Comprehensive Income: Net income 828 828 Other Comprehensive Income, change in fair value market of interest derivative, net of tax 139 139 Comprehensive Income 967 Balance, 5/31/07 12,063,765 121 43,361 51 (15,345 ) 28,188 The accompanying notes are an integral part of these condensed consolidated financial statements - 7 - Index ACR GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1 -Basis of Presentation The accompanying condensed consolidated balance sheet as of February 28, 2007, which has been derived from ACR Group, Inc. and its subsidiaries (collectively referred to as the “Company”) audited consolidated financial statements, and the May 31, 2007 unaudited interim condensed consolidated financial statements, have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission applicable to interim financial information. Certain information and note disclosures normally included in the annual financial statements prepared in accordance with generally accepted accounting principles in the United States have been condensed or omitted pursuant to those rules and regulations, although we believe the disclosures made are adequate to make the information presented not misleading.In the opinion of management, all adjustments, consisting of only normal recurring adjustments, necessary for a fair presentation have been included in the condensed consolidated financial statements herein.Actual operating results for the three months ended May 31, 2007, are not necessarily indicative of the results that may be expected for the fiscal year ended February 29, 2008. The condensed consolidated financial statements included herein should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended February 28, 2007. Use of Estimates The preparation of consolidated financial statements in accordance with U.S. generally accepted accounting principles requires the Company to make estimates and judgments that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. On an ongoing basis the Company evaluates significant estimates. These estimates include valuation reserves for accounts receivable, inventory and income taxes including the valuation allowance for deferred tax assets, reserves related to self-insurance programs, valuation of goodwill, contingencies and litigation. Estimates are based on historical experience and on various other assumptions that are believed to be reasonable, the results of which form the basis for making judgments about the carrying value of our assets and liabilities. Actual results may differ from these estimates under different assumptions or conditions. Accounting Change Prior to March1, 2007, the Company recognized income tax accruals with respect to uncertain tax positions based upon Statement of Financial Accounting Standards (“SFAS”) No.5, “Accounting for Contingencies.” Under SFAS No.5, a liability was recorded (including interest and penalties) associated with an uncertain tax position if the liability was both probable and estimable. Effective March1, 2007, the Company adopted Financial Accounting Standards Board Interpretation (“FIN”) No.48, “Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No.109,” which clarifies the accounting for uncertainty in income taxes recognized in financial statements in accordance with SFAS No.109, “Accounting for Income Taxes” and requires expanded disclosure with respect to the uncertainty in income taxes. This Interpretation seeks to reduce the diversity in practice associated with certain aspects of measurement and recognition in accounting for income taxes. The Company is subject to U.S. federal income tax and to income tax of multiple state jurisdictions and is subject to tax audits in the various jurisdictions until the respective statutes of limitations expire.The Company is no longer subject to U.S. federal tax examinations for tax years prior to 2003.For the majority of states, we are no longer subject to tax examinations for tax years before 2002. In connection with our adoption of FIN No.48, we analyzed the filing positions in all of the federal and state jurisdictions where we are required to file income tax returns, as well as all open tax years in these jurisdictions. The Company recorded the cumulative effect of change in accounting principle as a decreaseto beginning balance of retained earnings related to uncertain state income tax positions in the amount of $140,000 based upon the adoption of FIN No.48 on March1, 2007. Prior to March 1, 2007 the Company had no reserve for such tax positions. - 8 - Index Reclassifications Certain reclassifications of prior period statements have been made to conform to current reporting practices. 2 -
